OPINION by
Judge Pryor:
This court can not look to the testimony of McAfee, Todd and others in this record because they form no- part of the bill of evidence, nor are they identified by the record. The depositions are copied first by the clerk and then follows the bill of evidencie in which these depositions are not embraced, nor were they made part of the record. The informal and defective manner in which the bill comes here must prevent its consideration. Besides the instructions or some of them are not made part of the bill and the entire record is in such a condition as renders it impossible for this court to determine the nature of the proceedings below.
In the case of Meaux v. Meaux, 81 Kentucky, 475, 5 Ky. L. 548, this court laid down the manner in which bills of exception should be made out, and n the case of McAllister v. Connecticut Mutual Life Insurance Company, 78 Kentucky, 531, it is clearly settled that such a bill of evidence as this can not be considered. As this court has neither the evidence nor instructions before it the judgment must be affirmed.